Appeal from order, Family Court, New York County (Marva A. Burnett, Ref.), entered on or about August 19, 2011, which, inter alia, temporarily modified a shared parental access schedule, reducing petitioner mother’s time with the child pending completion of a full hearing, unanimously dismissed, without costs, as taken from a nonappealable paper.
Although the Family Court was unable to complete the hearing concerning access to the child due to scheduling constraints, upon issuing the order, the Referee emphasized that it was only temporary and indicated that no final determination of custody or visitation would be made until the full hearing had been completed. Accordingly, the order is not appealable as of right (see CPLR 5701 [a] [1], [2]), and neither the Family Court nor this Court has granted petitioner permission to appeal (see CPLR 5701 [c]; Sholes v Meagher, 100 NY2d 333 [2003]). Concur — Andrias, J.P., Sweeny, Moskowitz, Freedman and Manzanet-Daniels, JJ.